Filed 11/24/20 P. v. Rauda CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B301948

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA458353)
           v.

 JOSE ALFREDO RAUDA,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Ronald S. Coen, Judge. Affirmed.
      Leonard J. Klaif, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Stephanie C. Santoro,
Deputy Attorneys General, for Plaintiff and Respondent.
                             ____________________________
      Defendant Jose Alfredo Rauda was convicted of 12 counts of
attempted murder of a peace officer, 19 counts of assault with a
firearm on a peace officer, four other counts of assault with a
firearm, one count of shooting at an inhabited dwelling, one count
of assaulting a police animal, and one count of possession of a
firearm by a felon. The trial court sentenced Rauda to an
aggregate determinate prison term of 118 years 8 months; a
consecutive one-year jail term; and a consecutive aggregate
indeterminate prison term of 209 years to life plus 225 years.
      On appeal, Rauda challenges the sufficiency of the evidence
supporting three of his convictions for assault with a firearm.
While Rauda concedes that he shot the front door to an
apartment, he argues there is no evidence showing he was aware
that anyone was inside the apartment at that time. Rauda also
argues the police violated his Miranda1 rights because after he
invoked his right to remain silent, police placed an undercover
operative in Rauda’s jail cell, and the operative thereafter elicited
from Rauda statements suggesting he intended to shoot at
certain police officers.
      Rauda’s first claim of error fails because he shot at a
residence at a time generally when people are returning, or have
already returned, home from work, school, or other activities.
We reject Rauda’s second appellate claim in adherence to binding
authority from our Supreme Court. We thus affirm the
judgment.




      1   Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).




                                     2
       FACTUAL AND PROCEDURAL BACKGROUND
       We summarize only those facts that are relevant to this
appeal.
       On June 19, 2019, the People filed an information charging
Rauda with 15 counts of attempted murder of a peace officer, in
violation of Penal Code2 sections 664 and 187, subdivision (a)
(counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 15, 16, 17, 18, and 19); 19 counts
of assault with a firearm on a peace officer, in violation of
section 245, subdivision (d)(1) (counts 20, 21, 22, 23, 24, 25, 26,
27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, and 38); one count of
attempted murder, in violation of sections 664 and 187,
subdivision (a) (count 39); four counts of assault with a firearm,
in violation of section 245, subdivision (a)(2) (counts 40, 42, 43,
and 44); one count of shooting at an inhabited dwelling, in
violation of section 246 (count 41); one count of assaulting a police
animal, in violation of section 600, subdivision (a) (count 45); and
one count of possession of a firearm by a felon, in violation of
section 29800, subdivision (a)(1) (count 46).3 Rauda pleaded not
guilty to each charged offense.
       At trial, the People introduced evidence that on
June 15, 2017, Rauda fired a handgun at multiple police officers
as he attempted to flee from them.4 At approximately 5:30 p.m.,
Officer Matthew Clymer and another police officer detained
Seania Sommerville at the front entrance to an apartment at


      2   Undesignated statutory citations are to the Penal Code.
      3   The information does not contain a count 10, 11, 13, or
14.
      4The remainder of this paragraph and the following three
paragraphs summarize evidence the People presented at trial.




                                       3
407 East 49th Street upon discovering that she had an
outstanding arrest warrant. One of the officers called into the
residence and directed the occupants to come out of the building.
Jonathan Reyes walked out of the residence in response to that
command and, after officers learned that Reyes had search
conditions as part of his probation or parole, they decided to
execute a search of the apartment.
      At that point, six officers were in front of the apartment.
The police again called out to occupants of the residence, and
Rauda “popped out” from inside the apartment and fired a
handgun at Officer Clymer. Rauda then escaped through a
window at the rear of the apartment and began to run away.
Officer Martin Higuera, who was covering the back of the
apartment, ordered Rauda to get down on the ground. Rauda
turned back, fired at Higuera, and continued to flee.
      At or before 6:50 p.m., Rauda approached a one-story,
two-bedroom apartment located at 435 1/2 East 49th Street.5
At that time, Sanchez; his mother, Teresa Alvarez; and Sanchez’s
brother’s girlfriend, Sandy Rivas, were in the residence. After
Alvarez told Sanchez that she heard gunshots and saw someone

      5  In his opening appellate brief, Rauda asserts the trial
evidence shows he approached this apartment “late in the
afternoon.” The Attorney General claims this event transpired
“[s]hortly before 6:50 p.m.” In his reply, Rauda does not dispute
the Attorney General’s claim regarding the timing of this event.
Further, the People’s witness to this event, Robert Sanchez,
initially testified that it occurred at “around 3:00 p.m. [or] 4:00
p.m.,” but then stated he did not “know exactly what time it was.”
In any event, Rauda does not dispute that he approached the
home at some point after he initially encountered the police at
around 5:30 p.m. but no later than 6:50 p.m.




                                    4
outside the apartment, Sanchez looked out a window and saw
Rauda lift the lid of a dumpster. Sanchez immediately moved
away from the window because he wanted to avoid being shot.
Next, Sanchez, Alvarez, and Rivas ran into a closet, and
thereafter heard several gunshots that were fired at the front
door of the apartment; this front door led to the living room of the
residence. Later, Sanchez noticed the front door contained
several holes that were not there before he heard the gunshots.6
       Rauda continued to flee from the police. In the course of
officers’ pursuit of Rauda, a police dog sustained a gunshot
wound to his left rear leg, and Rauda took refuge in a shed.
When Officer Rene Gonzalez looked through one of the shed’s
windows, Rauda fired at Gonzalez, the bullet hit Gonzalez’s
helmet, and Gonzalez took cover behind a vehicle. Rauda fired
more shots at the pursuing officers, and the officers likewise fired
their weapons at him. The standoff concluded when Rauda
ultimately exited the shed and surrendered to the police.
       While Rauda was in police custody, he invoked his right to
remain silent under Miranda. Rauda was later placed in a jail
cell with an undercover operative who recorded their
conversation using a hidden audio and video device. A redacted
version of this recording was played for the jury at trial.7 It is



      6 This incident gave rise to count 41 (discharging a firearm
at an occupied dwelling), and counts 42, 43, and 44 (assault with
a firearm); each of the three assault counts corresponds to the
three occupants of the apartment.
      7  Although the recording of Rauda’s statements to the
undercover operative was admitted into evidence, the transcript
of the recording was not. Only the unadmitted transcript is in



                                    5
undisputed that in the recording, Rauda made certain statements
suggesting he intended to shoot at the police officers who were
pursuing him.
       The jury convicted Rauda on all charged offenses, with the
exception of count 39 (attempted murder); and counts 3, 4, and 6
(each of which alleged attempted murder of a peace officer). The
jury deadlocked on these 4 counts; the trial court then dismissed
them at the People’s request. On October 17, 2019, the trial court
imposed an aggregate determinate prison term of 118 years 8
months, along with a consecutive one-year jail term, followed by a
consecutive aggregate indeterminate prison term of 209 years to
life plus 225 years. As relevant here, six years of the aggregate
determinate prison sentence are attributable to counts 42, 43,
and 44 (convictions for assault with a firearm), and 209 years to
life plus 220 years of the indeterminate prison term are
attributable to counts 1, 2, 5, 7, 8, 9, 12, 16, 17, 18, and 19
(convictions for attempted murder of a peace officer).8
       Rauda timely appealed the judgment.

                         DISCUSSION

A.    Substantial Evidence Supports Rauda’s Convictions
      on Counts 42, 43, and 44
     Rauda contends we must reverse his convictions on
counts 42, 43, and 44 for assault with a firearm because the
People failed to present sufficient evidence that he possessed the


the record before us. Because the parties rely on the transcript
for the contents of this conversation, we shall do the same.
      8The trial court stayed the sentence for count 15
(attempted murder of a peace officer).




                                    6
mental state required for those offenses. He argues “[t]here is no
evidence that [he] knew or had any previous contact with the
occupants [of 435 1/2 East 49th Street], nor that he knew anyone
was at home.”9 We disagree.
      “ ‘In addressing a challenge to the sufficiency of the
evidence supporting a conviction, the reviewing court must
examine the whole record in the light most favorable to the
judgment to determine whether it discloses substantial
evidence—evidence that is reasonable, credible and of solid
value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ ” (People v. Ochoa
(2009) 179 Cal.App.4th 650, 656–657.) Put differently, we must
“determine whether [the record] contains evidence sufficient to
permit any rational trier of fact to find the essential elements of
the crime beyond a reasonable doubt.” (See People v. Hernandez
(2011) 200 Cal.App.4th 1000, 1004.) In conducting this analysis,
the reviewing court must “view[ ] all the evidence in the light
most favorable to the prosecution, and draw[ ] all reasonable




      9  According to Rauda, the evidence merely shows that,
“while fleeing from the police, [he] attempted to break into a
house by shooting out the lock on the front door.” Insofar as
Rauda argues there was insufficient evidence of mens rea
because he simply intended to shoot the lock off a door, we reject
that contention because the specific intent to cause harm is not
an essential element of the offense. (See People v. Riva (2003)
112 Cal.App.4th 981, 999 (Riva) [“Assault with a deadly weapon
is a general intent crime . . . . The defendant need not intend to
strike any particular person to be guilty of such an assault,”
fn. omitted], disapproved on another ground in People v.
Anderson (2020) 9 Cal.5th 946, 955, 957.)



                                    7
inferences in favor of the jury’s findings.” (See People v. Perez
(2017) 18 Cal.App.5th 598, 607.)
       “[W]hen a criminal defendant claims on appeal that his
conviction was based on insufficient evidence of one or more of
the elements of the crime of which he was convicted, we must
begin with the presumption that the evidence of those elements
was sufficient, and the defendant bears the burden of convincing
us otherwise. . . . [¶] . . . [A]n appellate court is ‘not required to
search the record to ascertain whether it contains evidence that
will sustain [the appellant’s] contentions.’ [Citation.] . . . [¶] . . .
[T]he defendant must set forth in his opening brief all of the
material evidence on the disputed elements of the crime in the
light most favorable to the People, and then must persuade us
that evidence cannot reasonably support the jury’s verdict.” (See
People v. Sanghera (2006) 139 Cal.App.4th 1567, 1573–1574
(Sanghera).)
       Section 245, subdivision (a)(2) prohibits “[a]ny person
[from] commit[ting] an assault upon the person of another with a
firearm.” (See § 245, subd. (a)(2).) Our high court has held that
“ ‘a defendant guilty of assault must be aware of the facts that
would lead a reasonable person to realize that a battery [(i.e.,
physical force being applied to another)] would directly, naturally
and probably result from his conduct. He may not be convicted
based on facts he did not know but should have known. He,
however, need not be subjectively aware of the risk that a battery
might occur.’ ” (People v. Wyatt (2010) 48 Cal.4th 776, 781.)
       In Riva, “the evidence established defendant . . . fired a gun
from inside his car at the occupants of another car at an
intersection in Long Beach,” and that, although “[t]he bullets
missed the occupants of the other car, . . . one of them struck and




                                      8
injured a pedestrian” who was “walking home from the market.”
(See Riva, supra, 112 Cal.App.4th at p. 986.) Although the trial
court failed to instruct the jury that “the prosecution was
required to prove the defendant had actual knowledge his act, by
its nature, would probably and directly result in physical force
being applied on another person,” the Court of Appeal upheld the
conviction because the “instructional error was harmless beyond
a reasonable doubt.” (See id. at pp. 996–1000.)
      The Riva court explained that “[t]he shooting took place on
a February evening at approximately 5:00 p.m., when people are
normally returning from work, school or shopping . . . . in an
urban neighborhood consisting of residences . . . and small
businesses . . . .” (See Riva, supra, 112 Cal.App.4th at p. 998.)
Further, “[t]here were other pedestrians, including [the victim’s]
grandchildren, and ‘a lot of cars’ in the area when the shooting
occurred.” (Ibid.) The panel concluded that “[t]he facts of this
case would lead a reasonable person to realize if he fired a gun at
someone in a car at this time of day in this kind of neighborhood
the bullet could strike a pedestrian and a battery would directly,
naturally and probably result from his conduct.” (Ibid.)
      The same is true here when, on a weekday, Rauda fired at
the front door of a residence at a time when generally people are
returning from, or have already returned home from, work,
school, or other activities.10 (See fn. 5 & its accompanying
paragraph, ante.) Moreover, Rauda does not identify any
evidence showing that prior to the shooting, he attempted to
ascertain that the residence was unoccupied. (See Sanghera,


      10We take judicial notice of the fact that June 15, 2017
was a Thursday. (See Evid. Code, §§ 452, subd. (h) & 459.)




                                    9
supra, 139 Cal.App.4th at p. 1574 [“[T]he defendant must set
forth in his opening brief all of the material evidence on the
disputed elements of the crime in the light most favorable to the
People, and then must persuade us that evidence cannot
reasonably support the jury’s verdict.”]; cf. Creech v. Fraunheim
(9th Cir. 2015) 800 F.3d 1005, 1008–1010, 1012–1014 [rejecting a
habeas petitioner’s sufficiency-of-the evidence challenge to his
assault with a firearm convictions in part because the petitioner
“took ‘no steps to ascertain that the house was unoccupied’ ”
before he shot at the front door to the dwelling].) Under these
circumstances, a rational factfinder could infer Rauda knew of
facts that would lead a reasonable person to realize that a battery
would directly, naturally, and probably result from his conduct.
In sum, there was substantial evidence to support the jury’s
verdict on counts 42, 43, and 44.

B.    Miranda Does Not Apply to Rauda’s Encounter with
      the Undercover Operative
       Under Miranda and its progeny, “ ‘ “the accused must be
adequately and effectively apprised of his rights” to remain silent
and to have the assistance of counsel [prior to a custodial
interrogation]. [Citation.] “[I]f the accused indicates in any
manner that he wishes to remain silent or to consult an attorney,
interrogation must cease, and any statement obtained from him
during interrogation thereafter may not be admitted against him
at his trial” [citation], at least during the prosecution’s case-in-
chief [citations].’ ” (See People v. Nelson (2012) 53 Cal.4th 367,
374, 377, citing, inter alia, Miranda, supra, 384 U.S. at p. 467.)
       Rauda contends that the police violated his Miranda rights
by placing an undercover operative in his cell with the intention
of eliciting incriminating statements from Rauda after he had



                                    10
already invoked his right to remain silent. Although Rauda
“recognizes that case law does not support his position,” he urges
us to “re-examine the parameters of police being able to subvert
the protection afforded to the accused under the Fifth
Amendment to the United States Constitution and Miranda.”11
Rauda further argues that this Miranda violation prejudiced him
because “the question of whether . . . [Rauda] had the intent to
kill or was ‘merely’ trying to keep police at bay so he could escape
was a close question and the evidence contained in [his]
statement to the undercover operative was critical to the jury
convicting on most of the attempted murder convictions.” He
asks us to reverse his convictions on counts 1, 2, 5, 7, 8, 9, 12, 15,
16, 17, 18, and 19, and remand this matter for a new trial on
those offenses.
       People v. Tate (2010) 49 Cal.4th 635 is fatal to Rauda’s
argument. Citing United States Supreme Court and state
supreme court precedent, the Tate court observed that
“[b]oth ‘custody’ and ‘police questioning’ are necessary to
invoke Miranda, and both concepts are viewed from the


      11  In support of this argument, Rauda relies upon Justice
Liu’s dissent from an order denying review in People v. Valencia,
S258038. In his dissenting statement, Justice Liu “f[ound]
dubious the claim that it is lawful for the police to continue
questioning a suspect who has invoked Miranda rights and
remains in custody so long as the police disguise the
interrogation,” and he called upon “the Legislature to examine
whether additional safeguards are necessary to restore Miranda’s
core purpose of ensuring that any statement made by a suspect to
the police is ‘truly . . . the product of his free choice.’ ” (See People
v. Valencia (Aug. 5, 2019, B283588) [nonpub. opn.], review den.
Dec. 11, 2019, S258038 (dis. stmt. of Liu, J.).)




                                      11
suspect’s perspective.” (See Tate at pp. 685–686, citing,
inter alia, Illinois v. Perkins (1990) 496 U.S. 292, 296, &
People v. Mayfield (1997) 14 Cal.4th 668, 758.) This is because
“Miranda’s aim is to ensure that the suspect’s will to remain
silent is not overborne by the coercive atmosphere of police
questioning in custody.” (See Tate, at p. 686.) Consequently,
“voluntary statements to someone the suspect does not believe is
a police officer or agent, in a conversation the suspect assumes is
private, simply does not involve one of these two critical
concerns” of custody and police questioning, and Miranda is
inapplicable in such a case “even if a suspect happens to be in
custody” at the time that person makes inculpatory statements.
(See id. at pp. 685–686.)
       “[A]s an inferior state court, . . . . we are bound by the
California Supreme Court’s holding on [such] issue[s] of federal
law,” including its interpretation of United States Supreme Court
precedent. (See Tanguilig v. Bloomingdale’s, Inc. (2016)
5 Cal.App.5th 665, 673.) Thus, we cannot accept Rauda’s
invitation to “re-examine” whether Miranda’s protections are
available to a suspect who made inculpatory statements to an
undercover police operative while in custody. Further, because
Tate holds that the requisite “critical [Miranda] concern” of
“ ‘police questioning’ ” is absent under such circumstances, we
reject Rauda’s claim that the trial court erred in admitting the
statements he made to the undercover operative.12 (See Tate,
supra, 49 Cal.4th at p. 686.)


      12 We note that, even after the Attorney General pointed
out that Tate undermines Rauda’s Miranda claim, Rauda made
no attempt to distinguish Tate or to explain why we are not
bound by that precedent. (See also People v. Stanley (1995)



                                   12
                          DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.

We concur:



             CHANEY, J.




             FEDERMAN, J.*




10 Cal.4th 764, 793 [“ ‘[E]very brief should contain a legal
argument with citation of authorities on the points made. If none
is furnished on a particular point, the court may treat it as
waived, and pass it without consideration. [Citations.]’
[Citations.]”].)
      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   13